Exhibit 10.64

AMENDMENT NO. 2 TO

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

This AMENDMENT NO. 2 (this “Amendment”), dated as of September 22, 2009, by and
among Palm, Inc., a Delaware corporation (the “Company”), Elevation Partners,
L.P., a Delaware limited partnership (“Elevation”), and Elevation Employee Side
Fund, LLC, a Delaware limited liability company (“Side Fund”), amends that
certain Amended and Restated Registration Rights Agreement, dated as of
January 9, 2009 (as amended, the “Agreement”), among the Company, Elevation and
Side Fund. Capitalized terms that are not expressly defined herein shall have
the meaning ascribed to them in the Agreement.

WHEREAS, the parties hereto previously entered into the Agreement, which relates
to the Company, the Purchased Shares, the Conversion Shares, the Warrants and
the Warrant Shares;

WHEREAS, pursuant to Section 3.6 of the Agreement, the Company and the Holders
holding a majority of the Registrable Securities may amend the Agreement; and

WHEREAS, the Company and the Holders holding all of the Registrable Securities
are willing to amend the Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

1. Amendment to Registrable Securities. The definition of “Registrable
Securities” set forth in Exhibit A of the Agreement is hereby deleted in its
entirety and replaced with the following:

“‘Registrable Securities’ means (i) the Conversion Shares held by any Holder or
issuable upon the conversion of Series B Preferred Stock or Series C Preferred
Stock held by the Holders, (ii) the Warrant Shares held by any Holder or
issuable upon the exercise of Warrants held by the Holders, (iii) any of the
8,166,666 shares of Common Stock purchased and received by the Holders on
March 13, 2009 and held by any Holder, (iv) any of the 2,153,846 shares of
Common Stock purchased by the Holders on September 22, 2009 and held by any
Holder and (v) any Common Stock or other securities which may be issued,
converted, exchanged or distributed in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
recapitalization, reclassification, merger, consolidation, exchange or other
similar reorganization with respect to the Conversion Shares, the Warrant Shares
or the Common Stock described in clauses (iii) or (iv) of this sentence, as the
case may be. As to any particular Registrable Securities, once issued, such
Registrable Securities shall cease to be Registrable Securities when (A) a
registration statement with respect to the sale by the Holder of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration



--------------------------------------------------------------------------------

statement, (B) such securities shall have been distributed to the public
pursuant to Rule 144, or (C) such securities shall have ceased to be
outstanding. For purposes of this Agreement, any required calculation of the
amount of, or percentage of, Registrable Securities shall be based on the number
of shares of Common Stock which are Registrable Securities, including shares
issuable upon the conversion, exchange or exercise of any security convertible,
exchangeable or exercisable into Common Stock (including the Series B Preferred
Stock, the Series C Preferred Stock and the Warrants).”

2. Effective Date. This Amendment shall be effective as of the date hereof.

3. Continuing Effect of the Agreement. This Amendment shall not constitute an
amendment of any other provision of the Agreement not expressly referred to
herein. Except as expressly amended herein, the provisions of the Agreement are
and shall remain in full force and effect.

4. Governing Law. This Amendment shall be governed in all respects by the Laws
of the State of New York.

5. Headings. The descriptive headings of this Amendment are inserted for
convenience only and do not constitute a substantive part of this Amendment.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representative as of the day and date first above written.

 

PALM, INC. By:  

/s/ MARY E. DOYLE

Name:   Mary E. Doyle Title:   Senior Vice President, General Counsel ELEVATION
PARTNERS, L.P. By:   Elevation Associates, L.P.,

its general partner

By:   Elevation Associates, LLC, its general partner By:  

/s/ FRED D. ANDERSON

Name:   Fred D. Anderson Title:   Manager ELEVATION EMPLOYEE SIDE FUND, LLC By:
  Elevation Management, LLC, its manager By:  

/s/ FRED D. ANDERSON

Name:   Fred D. Anderson Title:   Manager

[Signature Page to Amendment No. 2]